Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 4 September 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La haie 4e. Sept. 1782
Je profite du départ de Mr. Brantsen, nomé Minre. Plenipo: de cette Rep., pour aller, dans un parfait Concert avec les Ministres de la Cour de Fce. & ceux des autres Puissances en guerre avec la Gde. Brete., traiter des Préliminaires d’une paix générale conjointement avec Mr. l’Ambr. de Berkenrode,— pour vous faire passer l’incluse, laquelle ayant lue, vous voudrez bien avoir la bonté d’acheminer cachetée. J’aurai l’honneur de vous écrire un de ces premiers jours sous le Couvert de Mr. F. Grand. En attendant, j’espere que mes précédentes, par la voie de Couriers de Mr. l’Ambassadeur vous sont parvenues en leur temps, que vous jouissez d’une parfaite santé, & que vous honorez toujours de votre bienveillance particuliere, celui qui ne cesse de s’en rendre digne par l’attachement respectueux avec lequel il est pour toujours Monsieur Votre très-humble & très obéissant serviteur
Dumas
Passy à Son Exc. M. B. Franklin
 
Addressed: à Son Excellence / Monsieur Franklin, Ministre / Plenipo: des Etats-Unis d’Amérique / à Passy près Paris
Notation: Dumas 4. 7bre. 1782.
